UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Shares Value Common stocks 95.99% (Cost $373,885,979) Asset Management & Custody Banks 9.14% Bank of New York Mellon Corp. 451,549 16,029,989 Northern Trust Corp. 70,000 5,471,900 State Street Corp. 276,520 19,809,893 Data Processing & Outsourced Services 0.52% Total Systems Services Inc. 119,878 2,347,211 Diversified Banks 8.31% Comerica, Inc. 297,865 8,554,683 U.S. Bancorp. 309,125 9,462,316 Wachovia Corp. 256,453 4,428,944 Wells Fargo & Co. 498,375 15,085,811 Diversified Financial Services 8.01% Avenue Bank (B) 300,000 1,374,000 Bank of America Corp. 439,061 14,445,107 Citigroup, Inc. 200,225 3,742,205 JPMorgan Chase & Co. 410,183 16,665,735 Regional Banks 58.25% BancorpSouth, Inc. 75,000 1,597,500 Bank of the Ozarks, Inc. 183,806 3,768,023 BB&T Corp. 363,950 10,197,879 Beverly National Corp. 97,500 1,855,425 Boston Private Financial Holdings, Inc. 59,863 468,727 Bridge Capital Holdings 150,564 1,939,264 Camden National Corp. 129,000 3,980,940 Capital City Bank Group, Inc. 74,543 1,770,396 City Holding Co. 41,459 1,844,096 CoBiz, Inc. (L) 361,404 3,473,092 Colonial BancGroup, Inc. (L) 1,047,328 6,975,205 Cullen/Frost Bankers, Inc. 363,270 19,158,860 DNB Financial Corp. 78,515 1,020,695 Eastern Virginia Bankshares, Inc. 100,000 1,550,000 ECB Bancorp., Inc. 27,504 611,964 F.N.B. Corp. (L) 491,759 5,571,629 First Bancorp Inc. 146,499 2,685,327 First Horizon National Corp. 140,050 1,316,470 First Midwest Bancorp., Inc. 143,800 2,952,214 Glacier Bancorp., Inc. (L) 426,250 9,236,838 Hancock Holding Co. (L) 248,750 11,166,388 Harleysville National Corp. (L) 151,897 2,182,760 Heritage Financial Corp. 100,000 1,480,000 Heritage Oaks Bancorp 19,950 167,780 Huntington Bancshares, Inc. 625,215 4,389,009 Iberiabank Corp. 72,650 3,740,022 International Bancshares Corp. 220,370 5,421,102 Investors Bancorp, Inc. 26,201 398,517 KeyCorp 303,836 3,205,470 Lakeland Financial Corp. 144,802 2,982,921 M&T Bank Corp. 211,157 14,861,230 Marshall & Ilsley Corp. 157,103 2,387,966 Page 1 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Regional Banks (continued) MB Financial, Inc. 156,100 3,860,353 National City Corp. (L) 1,319,356 6,240,554 Northrim Bancorp., Inc. 77,232 1,229,533 Pacific Continental Corp. (L) 38,683 437,118 Pinnacle Financial Partners, Inc. (I)(L) 65,007 1,638,826 PNC Financial Services Group, Inc. 283,863 20,236,593 PrivateBancorp, Inc. 110,572 3,267,403 Prosperity Bancshares, Inc. 318,695 10,230,110 S&T Bancorp., Inc. 154,700 5,188,638 SCBT Financial Corp. 28,065 975,259 Signature Bank 332,295 9,779,442 Smithtown Bancorp., Inc. (L) 49,500 937,530 Southcoast Financial Corp. 68,789 822,716 SunTrust Banks, Inc. 255,976 10,510,375 SVB Financial Group (I)(L) 342,043 19,698,256 Synovus Financial Corp. (L) 706,242 6,716,361 TCF Financial Corp. 393,166 5,012,867 The Bancorp, Inc. 67,479 392,053 TriCo Bancshares 53,000 799,240 UCBH Holdings, Inc. (L) 362,902 1,636,688 Univest Corp. (L) 168,906 4,476,009 Valley National Bancorp. (L) 110,530 2,181,862 Westamerica Bancorp. (L) 46,133 2,398,916 Zions Bancorp. 348,553 10,202,146 Thrifts & Mortgage Finance 11.76% Abington Bancorp, Inc. 112,496 1,122,710 Astoria Financial Corp. 75,865 1,697,100 Beneficial Mutual Bancorp, Inc. 2,187 26,200 Benjamin Franklin Bancorp., Inc. 15,000 170,100 Berkshire Hills Bancorp., Inc. 348,903 9,245,929 Dime Community Bancorp, Inc. 169,738 2,839,717 ESSA Bancorp, Inc. 86,295 1,147,723 Flushing Financial Corp. 144,922 2,554,975 Hingham Institute for Savings 80,000 2,400,000 Hudson City Bancorp., Inc. 292,810 5,346,711 LSB Corp. 65,000 919,750 New York Community Bancorp., Inc. 166,208 2,762,377 Northwest Bancorp, Inc. (L) 48,887 1,268,618 Parkvale Financial Corp. 44,235 1,058,986 People's United Financial, Inc. 926,048 15,724,295 Sovereign Bancorp., Inc. 85,746 816,302 United Financial Bancorp, Inc. 140,000 1,678,600 WSFS Financial Corp. 43,319 2,358,720 Credit Par value Issuer, description, maturity date rating (A) Value Capital Preferred Securities 2.02% (Cost $11,157,688) Diversified Financial Services 2.02% CBG Florida REIT Corp., 7.11%, 5-29-49 (S) Ba1 2,100 599,346 Preferred Term Securities XXV, Ltd., Zero Coupon, 6-22-37 None 3,000 1,781,400 Preferred Term Securities XXVII, Ltd., Zero Coupon, 3-22-38 None 3,000 2,310,000 Page 2 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Diversified Financial Services (continued) South Financial Group, Inc., Preferred None 1 769,210 South Financial Group, Inc., Preferred None 3 2,558,860 Webster Capital Trust IV , 7.65%, 6-15-37 Baa1 1,725 1,130,037 Interest Maturity Par value Issuer rate date Value Short-term investments 15.94% (Cost $72,024,852) Certificates of Deposit 0.02% Country Bank for Savings 5.640% 08/30/08 2 1,610 First Bank Richmond 3.690 12/05/10 17 17,016 First Bank System, Inc. 2.862 05/01/09 4 4,455 First Federal Savings Bank of Louisiana 2.980 12/07/09 3 2,847 Framingham Cooperative Bank 4.500 09/10/09 3 3,401 Home Bank 4.150 12/04/10 16 16,275 Hudson Savings 4.800 04/20/09 2 1,785 Machias Savings Bank 3.540 05/24/09 2 1,672 Middlesex Savings Bank 5.120 08/17/08 2 1,652 Midstate Federal Savings & Loan 3.200 05/27/09 2 1,811 Milford Bank Savings and Loan Assn. 3.400 05/27/09 2 1,666 Milford Federal Savings and Loan Assn. 3.150 02/28/10 2 1,836 Mount McKinley Savings Bank 4.030 12/03/09 2 1,564 Mt. Washington Bank 3.040 05/31/09 2 1,881 Natick Federal Savings Bank 4.590 08/31/08 2 1,683 Newburyport Bank 3.400 10/20/08 2 1,777 Newtown Savings Bank 3.750 05/30/09 2 1,674 OBA Federal Savings and Loan 4.600 06/15/09 1 1,146 Plymouth Savings 3.590 04/21/09 2 1,730 Randolph Savings Bank 4.000 09/13/09 2 1,714 Salem Five Cents Savings Bank 3.060 12/17/08 2 1,614 Sunshine Federal Savings and Loan Assn. 5.000 05/10/09 2 1,692 Interest Par value Issuer, description, maturity date rate Value Joint Repurchase Agreement 1.89% Joint Repurchase Agreement with Barclays PLC dated 7-31-08 at 2.05% to be repurchased at $8,551,487 on 8-1-08, collateralized by $5,292,574 U.S. Treasury Inflation Indexed Bond 3.675% on 4-15- 28 (valued at $8,722,020 including interest). $8,551 8,551,000 Shares Cash Equivalents 14.03% John Hancock Cash Investment Trust (T)(W) 2.5734% (Y) 63,401,351 63,401,351 Total investments (Cost $457,068,519) 113.95% Other assets and liabilities, net (13.95%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. Page 3 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on July 31, 2008 (Unaudited) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $1,374,000 or 0.30% of the Funds net assets as of July 31, 2008. (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $599,346 or 0.13% of the net assets of the Fund as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $457,086,501. Net unrealized appreciation aggregated $57,870,368, of which $111,865,910 related to appreciated investment securities and $53,995,542 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Serivces, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Investment Risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with th Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bank and Thrift Opportunity Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
